DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner understands that claims 25-32 and 37-44 were indicated as allowed and that claims 36 and 48 were indicated as containing allowable subject matter. However, upon further search and consideration of the prior art, Examiner has identified additional prior art that reads on the claimed invention (See detailed rejections to follow). Accordingly, the claims are rejected and the instant action is non-final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28, 30-40, 42-49 and 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. (US 2014/0301353).
Regarding claims 25 and 37, Frenne et al. disclose a method and terminal device, comprising:
a receiver (Figure 15, communication unit 1502 of UE 1500);
a processor (Figure 15, arrangement 1501 implemented by a processor [paragraph 0113] of UE 1500); and
a non-transitory computer-readable medium storing a program to be executed by the processor (Figure 15 and paragraph 0112, memory 1507 and functionality 1508 connected to processor 1501 to perform functions), the program including instructions to:
Determine resource information, wherein the terminal device uses a beam to perform communication on a resource indicated by the resource information (Figure 14a and
Receive, using the receiver based on the resource information, system information on the resource indicated by the resource information (Figure 14a and paragraph 0105, at step 1403a UE receives system information in determined set of transmission resources).
Regarding claims 26 and 38, Frenne et al. disclose wherein determining, by the terminal device, the resource information comprises: obtaining, by the terminal device, beam determining information corresponding to the beam (Figure 14a, UE receives sync signal from base station [1401a], the sync signal comprising a property used by the UE to determined resources); and determining, by the terminal device, the resource information based on the beam determining information (Figure 14A, UE determines set of transmission resources based on property of sync signal [1402a], the property of the sync signal being equivalent to the beam determining information).
Regarding claims 27 and 39, Frenne et al. disclose wherein obtaining, by the terminal device, beam determining information comprises obtaining, by the terminal device, the beam determining information from a network device (Figure 14a, UE receives sync signal having property from base station [1401a]).
Regarding claims 28 and 40, Frenne et al. disclose wherein the beam determining information comprises at least one of: information about a total quantity of beams of a base station; information about parallel beams that occur simultaneously; or a signal usable for identifying the beam (Paragraphs 0093-0094, property of sync signal relates to Cell ID, 
Regarding claims 30 and 42, Frenne et al. disclose wherein determining, by the terminal device, the resource information comprises: determining, by the terminal device, the resource information based on beam information carrier in a beam synchronization sequence; or determining, by the terminal device, the resource information by traversing a plurality of masks, wherein each mask of the plurality of masks is: a mask of a corresponding signal usable for identifying a corresponding beam; or a mask corresponding to a respective resource used by a corresponding beam (Figure 14a, steps 1401a and 1402a, UE determines transmission resources based on property of sync signal).
Regarding claims 31 and 43, Frenne et al. disclose wherein the resource information comprises: beam sending resource information; or sending resource information of system information (Figure 14a, determined set of transmission resources is of system information).
Regarding claims 32 and 44, Frenne et al. disclose wherein the sending resource information of the system information comprises: sending resource information of a first system information block; and sending resource information of a second system information block (Figure 14a and paragraph 0105, system information includes MIB or EMIB transmitted on determined transmission resources).
Regarding claims 33 and 45, Frenne et al. disclose a network device (Figure 13, base station 1300), comprising:
A transmitter (Figure 13, communication unit 1302 of base station 1300);
A processor (Figure 13, processor 1301 of base station 1300); and
A non-transitory computer-readable storage medium storing a program to be executed by the processor (Figure 13, memory 1307 and functionality 1308 of base station 1300), the program including instructions to:
Allocate a resource to a beam (Figures 12a-c and corresponding paragraphs, base station determines set of transmission resources out a number of sets of transmission resources; Paragraphs 0061, 0063, 0096, 0139, resource block/transmission resource allocation in base station);
Cause the transmitter to indicate, to a terminal device, resource information of the resource allocated to the beam (Figures 12a-c and corresponding paragraphs, base station transmits sync signal to UE, the sync signal including a property allowing the UE to determined transmission resources on which system information will be transmitted [for example, see paragraphs 0089-0090]); and
Cause the transmitter to send system information to the terminal device in the resource indicated by the resource information (Figures 12a-c, base station transmits system information to the UE in determined set of transmission resources).
Regarding claims 34 and 46, Frenne et al. disclose wherein indicating, by the network device to the terminal device, the resource information of the resource allocated to the beam comprises: adding, by the network device, the beam information of the beam to a synchronization sequence that is sent by the network device to the terminal device, causing the terminal device to determine the resource information based on the beam information in the synchronization sequence; or indicating, by the network device to the terminal device, a mask of a beam discovery signal or signaling, causing the terminal device to determine the resource information by traversing a plurality of masks including the indicated mask (Figure 14a, steps 1401a and 1402a, UE determines transmission resources based on property of sync signal received from base station [also see figures 12a-c]).
Regarding claims 35 and 47, Frenne et al. disclose wherein the resource information comprises: beam sending resource information; or sending resource information of system information (Figure 14a, determined set of transmission resources is of system information).
Regarding claims 36 and 48, Frenne et al. disclose wherein the sending resource information of the system information comprises: sending resource information of a first system information block; and sending resource information of a second system information block (Figure 14a and paragraph 0105, system information includes MIB or EMIB transmitted on determined transmission resources).
Regarding claims 49 and 51, Frenne et al. disclose wherein determining, by the terminal device, the resource information based on the beam determining information comprises: determining, by the terminal device, the resource information based on a correspondence between the signal usable for identifying the beam and the resource information (Paragraph 0089, 0094, 0096, 0098, property [signal usable for identifying the beam] associated with synchronization signal of the base station allows the UE to determine set of transmission resources; Paragraph 0108, property may relate to one or more of a cell ID, a scrambling code, and a transmission resource used for transmission of the sync signal).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. as applied to claim 28 above, and further in view of Yu et al. (US 2013/0064239).
Regarding claims 29 and 41, Frenne et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Yu et al.: wherein the signal usable for identifying the beam comprises at least one of: a beam reference signal corresponding to the beam; a beam discovery signal corresponding to the beam; or a beam identifier corresponding to the beam (Yu et al., Paragraphs 0046, 0053, 0063, 0074, beam ID including in the synchronization signal sent by the base station to the UE allowing the UE to identify a beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne et al. with the .

Claims 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. as applied to claims 25 and 37 above, and further in view of Murray et al. (US 2020/0252976).
Regarding claims 50 and 52, Frenne et al. disclose the claimed invention above as well as the UE receiving a MIB from the base station (Frenne et al., Figures 12a-c), wherein time information is carried in the MIB (Frenne et al., Paragraph 0002) but do not specifically disclose the following limitations found in Murray et al.: wherein determining, by the terminal device, the resource information comprises: sweeping a beam by the terminal device; and extracting a MIB, by the terminal device, from the beam (Murray et al., Claim 1, beam in a downlink sweeping subframe including synchronization signals and a MIB, which indicates sweeping to obtain the MIB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne et al. with the teachings of Murray et al. in order to determine optimal downlink reception beam from optimal downlink transmission beam (Murray et al., Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 19, 2021